DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 12/02/2020 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 line 3 recites limitation “a printable layer”. It is not clear the relationship between this limitation and the same/similar limitation “a printable layer” in line 2.
  Regarding claims 2-8, Claims 2-8 are rejected at least for inheriting the above discussed issues of claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa (US 2008/0184930).

Regarding claim 1, Furukawa teaches a printing template (P figs.17-19) for use during an aqueous inkjet printing process (ink jet device in figs.1,11,15,20) in which ink is transferred onto a printable layer, comprising: 
a printable layer (180 figs.17-19) having a first side, a second side opposite the first side, and a shaped perimeter, the first side defining a printable surface (figs.17-19); 
a carrier layer (182 figs.17-19) sized and configured to entirely encompass the shaped perimeter of the printable layer (180), the carrier layer (182) comprising a first side and a second side opposite the first side, the first side including an adhesive 
wherein a predefined number of parts (LA,LB figs.18,19) in a desired shape are die cut (168 figs.15,18; 180b figs.17-19) through the printable layer up until the carrier layer (182 figs.17-19). 

Regarding claim 4, Furukawa further teaches wherein the predefined number of parts (LA,LB figs.18,19) are categorized in at least two portions (grouping LA,LB in figs.18-19 for instance in two portions), and wherein each of the at least two portions is die cut in different shapes (where the two groupings of LA,LB in figs.18-19 in different shapes). 

Regarding claim 5, Furukawa further teaches wherein the predefined number of parts are categorized in at least two portions (grouping LA,LB in figs.18-19 for instance in two portions), and wherein each of the at least two portions is die cut in different sizes (where the two groupings of LA,LB in figs.18-19 in different sizes). 

Regarding claim 6, Furukawa further teaches wherein the predefined number of parts (LA,LB figs.18,19) are categorized in at least two portions (grouping LA,LB in figs.18-19 for instance in two portions), and wherein each of the at least two portions is die cut in same shapes (figs.18-19). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2008/0184930) in view of Heyse et al.(US 2007/0098473) and/or Jones et al.(US 2004/0066441).
Regarding claim 2, Furukawa teaches the printable layer (180 figs.17-19) having bottom side removably associated with the carrier layer (182).
Furukawa does not explicitly teaches wherein the printable layer includes a core layer (16).
However, Heyse et al teaches printable layer (fig.8) having different layers including a core layer (16) (figs.8,10).
Similarly Jones et al teaches printable layer (fig.2) having different layers including a core layer (5).


Regarding claim 7, Furukawa as modified by Heyse et al and/or Jones et al further teaches wherein the printable layer comprises at least one of polyester, polyethylene, Mylar, vinyl, PVC, PET, BOTT, polypropylene, polycarbonate, and acrylic (paragraph 0048,0051,0121 of Jones et al). 


Regarding claim 8, Furukawa as modified by Heyse et al and/or Jones et al further teaches wherein the printable surface of the printable layer further comprises an inkjet ink-retaining microporous coating applied on top of the printable layer (paragraph 0061 of Jones et al).

Claim 3  is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (US 2008/0184930) in view of Heyse et al.(US 2007/0098473) and/or Lariviere, Jr. et al.(US 5,865,928).
Regarding claim 3, Furukawa teaches the printable layer (180 figs.17-19) and carrier layer (182) bonded not in permanent manner (figs.17-19).

However, Heyse et al teaches printable layer (figs.10a,10b) including silicon liner (122 fig.10a; 194 fig.10b; paragraph 0068).
Similarly Lariviere, Jr. et al teaches the use of silicon release liner (col. 6 lines 44-46) between printable layer (12 figs.3, 4) and carrier layer (14 figs.3, 4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include silicon layer in the printing templet of Furukawa based on the teachings of Heyse et al and/or Lariviere, Jr. et al to improve temporary adhesion between the printable layer and carrier layer where needed.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/           Primary Examiner, Art Unit 2853